         Case 2:19-cv-01481-DSC Document 22 Filed 10/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,                                  Civil Action
                Plaintiff,                            No. 19-1481
        v.                                            Judge Cercone
 CRANBERRY TOWNSHIP,
                                                      JURY TRIAL DEMANDED
                Defendant.



                        JOINT STATUS REPORT REGARDING ADR
       The parties, by undersigned counsel, submit this Joint Status Report regarding their

completion of the ADR process, and in support state as follows:

   1. On March 5, 2020, on request of the parties, this Court issued an order referring the case

to Carole Katz for Early Neutral Evaluation (ENE).

   2. Subsequently, the COVID-19 pandemic caused the closure of businesses and a stay-at-

home order, which resulted in a disruption to counsel’s and the parties’ schedules.

   3. Prior Plaintiffs’ current counsel’s appearance in this case, the parties attempted to schedule

an ENE with Ms. Katz, but were not able to reach a mutually agreeable date in the near future.

   4. Given that the parties were already past the Court’s deadline for ENE, they opted to

schedule an ENE with Sally Cimini. Counsel inadvertently neglected to inform the Court of this

change in neutral.

   5. The ENE with Ms. Cimini took place on July 28, 2020. The case did not resolve.
        Case 2:19-cv-01481-DSC Document 22 Filed 10/14/20 Page 2 of 2




                                               Respectfully submitted,

MARSHALL DENNEHEY                               ELZER LAW FIRM, LLC
WARNER COLEMAN & GOGGIN

/s/ Teresa O. Sirianni                          /s/ Christine T. Elzer
Teresa O. Sirianni                              Christine T. Elzer
PA ID #90472                                    Pa. ID No. 208157
Union Trust Building, Suite 700                 100 First Avenue
501 Grant Street                                Suite 1010
Pittsburgh, PA 15219                            Pittsburgh, PA 15222
(412) 803-1140                                  (412) 230-8436
(412) 803-1188/fax                              (412) 206-0855 (fax)
TOSirianni@mdwcg.com                            celzer@elzerlaw.com

Attorney for Defendant                          Attorney for Plaintiff
